Citation Nr: 0507598
Decision Date: 03/15/05	Archive Date: 04/27/05

DOCKET NO. 01-07 631A                       DATE 

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE
Entitlement to an apportionment of the veteran's compensation benefits on behalf of his child.

(The issue of entitlement to a disability rating in excess of 30 percent for service-connected migraines is the subject of a separate decision.)

ATTORNEY FOR THE BOARD

R. Coppola, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to January 1984 and from April 1987 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2001 from an apportionment decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The Board notes that the appellant has relocated to Virginia.

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Appellant seeks entitlement to an apportionment of the veteran's compensation benefits on behalf of his child (W.S.). She is the custodial parent. She contends the veteran is not reasonably discharging his responsibility for the child's support. She also contends that an apportionment is necessary in this case because of his child's special needs due to mental and physical disabilities. She stated these contentions in her September 2001 substantive appeal.

Where the veteran's dependent children are not in his custody, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary. 38 U.S.C.A. § 5307(a)(2). VA regulations provide for two types of apportionment. A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (1995). The portion of that regulation which is pertinent to this appeal is 38 C.F.R. § 3.450(a)(1)(ii) which provides that an apportionment may be paid if the veteran's children are not residing with the veteran

-2


and the veteran is not reasonably discharging his or her responsibility for the children's support.

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451. That regulation provides that, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents or the surviving spouse and children on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest. In determining the basis for special apportionment, consideration will be given such factors as: Amount of VA benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and special needs of the veteran, his dependents, and the apportionment claimants. The amount apportioned should generally be consistent with the total number of dependents involved. Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 38 C.F.R. § 3.451, see 38 C.F.R. § 3.453.

It appears from the May 2001 an apportionment decision, the August 2001 statement of the case, and the March 2004 supplemental statement of the case that the RO only considered claimant's claim for a "general" apportionment and did not address the issue whether claimant is entitled to a "special" apportionment of the veteran's compensation benefits on behalf of his child. This issue is inextricably intertwined as part of claimant's claim for apportionment. In this regard, the evidence does not include the veteran's Financial Status Report, VA Form 5655. The Board also notes that the claimant's Financial Status Report, VA Form 5655, is dated in April 2001. She should be given an opportunity to demonstrate her current financial situation, which should include a current Financial Status Report, VA

- 3 


Form 5655, and any other evidence in support of her claim for either general and/or special apportionment of the veteran's compensation benefits on behalf of his child.

Accordingly, this case is REMANDED for the following:

1. The VBA AMC/RO should provide the claimant with a Financial Status Report, VA Form 5655, and request her to complete and return it. She should also be given an opportunity to demonstrate her current financial situation, which should include a current Financial Status Report, VA Form 5655, evidence demonstrating the child's special needs or unusual medical expenses due to mental and physical disabilities, and any other evidence in support of her claim for either general and/or special apportionment of the veteran's compensation benefits on behalf of his child.

2. The VBA AMC/RO should provide the veteran with a Financial Status Report, VA Form 5655, and request him to complete and return it. He should also be given an opportunity to submit any other evidence against the claim for an apportionment of his compensation benefits on behalf of his child.

3. The veteran and his representative should be provided with a copy of the contents of the claimant's substantive appeal in accordance with 38 U.S.C.A. § 7105A(b) and 38 C.F.R. § 19.102. They should also be afforded the appropriate period to respond.

- 4


4. Thereafter, the VBA AMC/RO should readjudicate this claim. If the benefit sought on appeal remains denied, all parties and their representatives, if any, should be provided a supplemental statement of the case. It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the claim currently on appeal. An appropriate period of time. should be allowed for response.

The claimant and the veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.

- 5 



This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 6

